Citation Nr: 0104643	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-18 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which held that the veteran had not 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for PTSD.

A review of the claims file reveals that the veteran has 
filed a claim of entitlement to a total disability rating 
based on individual unemployability.  That matter has been 
neither procedurally prepared nor certified for appellate 
review, and is accordingly referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 ( 1995).


FINDINGS OF FACT

1.  In a rating decision dated in February 1997 the RO denied 
reopening the veteran's claim of entitlement to service 
connection for PTSD and properly notified him of that 
determination.

2.  The veteran filed a timely notice of disagreement with 
respect to the February 1997 RO rating decision, but did not 
file a timely substantive appeal after the RO's issuance of a 
statement of the case.

3.  The evidence received since February 1997 bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered to fairly decide 
the merits of the claim of entitlement to service connection 
for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are devoid of psychiatric findings or 
diagnoses.  The report of medical examination at separation 
indicates that psychiatric evaluation was normal.

Service personnel records show that the veteran was in the 
Republic of Vietnam from December 11, 1969, to November 20, 
1970.  During such service, he was a supply parts specialist 
with the 241st Transportation Company.  He received the 
Vietnam Service Medal with three Bronze Service Stars, the 
Republic of Vietnam Campaign Medal, the Meritorious Unit 
Citation, and two overseas bars.  He also participated in 
three campaigns.

VA medical records reflect that the veteran was seen in May 
1981 for complaints of anxiety and nightmares.  The 
assessment was anxiety neurosis, questionable PTSD.  In April 
1985, it was noted that the veteran had a history of Vietnam 
delayed stress syndrome.  He was later hospitalized at a VA 
medical center in August 1985 for a depressed mood and 
suicidal ideation.  During that hospitalization he reported 
that he spent two months in a combat infantry unit and that 
he spent eight-to-ten months in a helicopter support unit 
picking up casualties.  The discharge diagnosis was major 
depression with a history of substance abuse and personality 
stress disorder.  VA treatment records show that PTSD was 
diagnosed later in August 1985 and again in October 1985.  

In a July 1986 statement, the veteran asserted that while 
serving with the "241st Helicopter Support Unit," he took 
helicopter parts to downed helicopters and retrieved injured 
soldiers.  He said that in June 1970 his unit went into North 
Vietnam where he witnessed combat.  He reported that he was 
hospitalized twice in the Republic of Vietnam, including once 
in August 1970.  He indicated that he sometimes had to leave 
injured soldiers behind because of limited space in the 
helicopter.  

The veteran underwent a VA psychiatric examination in August 
1986.  Major depression and PTSD were diagnosed.

In a September 1986 rating decision, the RO denied service 
connection for PTSD on the basis that there was no objective 
evidence of any in-service stressors.

VA medical records from May to September 1989 contain PTSD 
diagnoses.  During hospitalizations in August and September 
1989, the veteran reported that during his service in Vietnam 
he was afraid to sleep for fear of being killed by the 
members of the Vietcong, who had previously slipped into his 
camp and had killed several of his fellow soldiers. 

In a December 1990 statement, the veteran reported that in 
January 1970 he went on his first mission to pick up wounded 
servicemen.  He said that in April 1970 he was delivering 
parts to a downed helicopter when a door gunner was killed 
and that he had to take the door gunner's place.  He noted 
that in either August or September 1970 he participated in 
the killing of four civilian children.  He indicated that he 
was also a guard at his base and that the base was on a red 
alert status 65 to 75 percent of the time because of rocket, 
small arms and sniper attacks.

VA treatment records dated in 1991 and 1992 show PTSD 
diagnoses.

At a November 1992 hearing held at the RO before a member of 
the Board, the veteran testified that he was a crewmember of 
a helicopter whose purpose was to deliver parts to downed 
helicopters and that his duties included serving both as a 
loader and a door gunner.  He said that the helicopter crew 
also picked up wounded and dead soldiers.  He reported that 
the enemy often fired at his helicopter.  Specifically, he 
stated that he witnessed the death of a door gunner.  He 
initially identified the man as "[redacted]," but later said 
that the man was named "[redacted]."  He said that [redacted] 
was shot around mid-January 1970.  He also testified that he 
served as a perimeter guard for his base during which time he 
was subject to sniper and rocket attacks.  He noted that he 
went on search-and-destroy missions around his base in a 
helicopter during the nighttime watches.  He said that he was 
within fifty feet of someone who was hit by sniper or mortar 
fire, and that a Private "[redacted]" was killed during a 
rocket attack on his base in March 1970.  He also reported 
that he was jailed in September 1970 for possession of 
marijuana during which time he was beaten and raped.  
Transcript.

The veteran submitted a statement in December 1992.  In his 
statement, he said that he could not remember the name the 
person who was killed at his compound, but that the person 
was not "[redacted]."  He reported that, four or five months 
after his arrival in the Republic of Vietnam, he was on a 
helicopter mission when [redacted] was killed in combat and 
that he had to pick up [redacted] body.  He said that he met 
[redacted] when he arrived in the Republic of Vietnam in 
December 1969 and that [redacted] was subsequently assigned to 
an infantry unit. 

In April 1994, the Board remanded the claim for further 
development, to include stressor verification.

The veteran submitted a stressor statement in May 1994.  He 
said that the soldier who was killed when he was on a 
helicopter mission in late January 1970 was "Sergeant 
[redacted]."  He reported that in February 1970 he transported 
wounded and dead soldiers and that his base was also attacked 
during that month.  He noted that two soldiers were killed in 
March 1970 at his base.  He indicated that he was 
hospitalized around July 1970 for an injury from jumping out 
of a helicopter, during which time he was in a bed near a 
soldier who was dying from a napalm injury.  

The Environmental Support Group (ESG) (now known as the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR)) in an October 1994 letter noted that U.S. Army 
records indicated that Qui Nhon was the base area location 
for the 241st Transportation Company and that this area was 
attacked numerous times during the veteran's Vietnam tour.  
The ESG also indicated that two soldiers named [redacted] were 
killed in January 1970, but that neither of them was a 
sergeant and that it could not verified that either of them 
was assigned to the veteran's unit.  The ESG also noted that 
it could not document that the veteran was a door gunner, 
that he participated in combat patrols, or that he flew 
evacuation or combat missions as a crewmember of a 
helicopter.

The RO asked the veteran in December 1994 to provide more 
detailed information about his stressors.  In a response 
later that month, the veteran said that he had difficulty 
remembering things.  He indicated that in December 1969 a 
soldier at his base had his throat slit by a Vietcong 
soldier.  He also noted that while he thought [redacted] was 
killed in January 1970, he may have been killed in February 
or March of that year.  He reported that he was raped and 
tortured around October 1970.

In a January 1995 progress report, a counselor at a Vietnam 
Veterans Counseling Center noted that the veteran had 
received periodic treatment at that facility since June 1981, 
and that he had symptoms of PTSD.

In October 1995, the Board held that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for PTSD.  In May 1996, the 
Board denied the veteran's motion for reconsideration of the 
October 1995 decision.

A VA outpatient treatment record dated in July 1996 includes 
note of worsening PTSD symptoms.

The veteran filed a claim to reopen the issue of entitlement 
to service connection for PTSD in September 1996.  He 
enclosed a February 1990 progress report from the Vietnam 
Veterans Counseling Center and private medical records 
pertinent to psychiatric treatment. 

In January 1997, the United States Court of Veterans Appeals 
(now known as the United States Court of Appeals for Veterans 
Claims) (hereinafter "the Court") dismissed the veteran's 
appeal of the October 1995 Board decision because of a lack 
of jurisdiction.

In a February 1997 rating decision, the RO held that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for PTSD.  The RO 
received a timely notice of disagreement and, in April 1997, 
issued a statement of the case.

In March 1997, the veteran's then-representative submitted 
private medical statements pertinent to PTSD treatment.

VA outpatient treatment records dated from January 1997 to 
January 2000 reflect that the veteran continued to receive 
psychiatric treatment and diagnoses of PTSD.  He was 
hospitalized in January 1998 for PTSD and to rule out a major 
depressive disorder.  During that hospitalization, he 
reported that he was a helicopter door gunner for more than 
six months in service.  He was hospitalized from April to 
May 1998 for psychiatric problems, during which time he 
indicated that he felt guilty for not being in combat, but 
that he had some trauma "in the rear."

In a September 1999 treatment summary from the Albuquerque 
Vet Center it was noted that the veteran reported witnessing 
the deaths of civilians and military personnel.  The 
counselor indicated that the personnel records had been 
reviewed and that the veteran's self-reported history was 
consistent with those records.

In January 2000, the veteran underwent an evaluation by a VA 
social worker.  He reported that he had trauma from being a 
helicopter door gunner.  He said that he saw body parts, 
heard people yelling and screaming from napalm injuries, and 
killed kids.  The Axis I diagnosis was PTSD.

The veteran had a hearing before a hearing officer in 
February 2000.  He testified that, when he arrived in the 
Republic of Vietnam, his job was to order parts.  He said 
that he had difficulty with that job because of his literacy 
level and education, and that he then requested to be a door 
gunner.  He reported that he was a door gunner for a two-
month trial period, during which time [redacted] was killed 
while the veteran and him were flying in a helicopter.  
Specifically, he said that [redacted] was killed in mid-January 
1970.  He indicated based on information in a book that he 
thought that the actual date of death was January 17, 1970.  
He also reported that he was a part of a helicopter crew that 
delivered parts to downed helicopters and that he was shot at 
during those runs.  He indicated that he had a photograph of 
him getting on a helicopter.  He testified that his base camp 
was attacked by mortar, rocket or sniper fire at least three 
or four times a week.  He noted that he was hospitalized 
twice in Vietnam.  He said that during the first 
hospitalization he worked in the hospital while he was 
recovering from a stomach operation and that he saw wounded 
soldiers.  He testified that during the second 
hospitalization he was in a bed near a soldier who was dying 
from a napalm injury.  He also stated that he killed 
Vietnamese children.

At his hearing, the veteran submitted a statement from a V. 
U; Mr. U's service personnel records; and a statement signed 
by two VA doctors and a social worker.  Mr. U. stated he was 
a security guard at U.S. Army Depot "Quin" Nhon from 
July 1969 to March 1970, during which time the area was 
subject to numerous rocket, mortar, sniper and small arms 
attacks.  He described such attacks as traumatic and highly 
dangerous.  Mr. U's service personnel records reflect that he 
was a security guard at U.S. Army Depot "QN" from July 1969 
to March 1970.

In the undated statement submitted at the veteran's hearing, 
two VA doctors and a social worker indicated that the veteran 
had PTSD and that his guilt associated with his tour of duty 
in Vietnam made it almost impossible for him to give a 
complete combat history.  Under Axis V, it was noted that he 
was exposed to a war zone.

The veteran in a February 2000 statement clarified his 
hearing testimony.  He said that he was assigned to a bunker 
close to the perimeter during red alerts.  

In an April 2000 statement, the veteran said that [redacted] was 
wounded or killed in action in or around January 31, 1970, 
and that [redacted] was killed in action around January 17, 
1970.

Legal Criteria

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 1991).

Effective March 7, 1997, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000); Notice, 64 Fed. Reg. 32,807-08 (June 18, 1999).  
Prior to March 7, 1997, 38 C.F.R. § 3.304(f) required a 
"clear" diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) 
(1996).

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Where the stressor in question is not related to combat or 
there is no service department evidence of combat, the 
veteran's lay testimony is not sufficient to establish the 
occurrence of the stressor and the stressor must be 
corroborated by credible supporting evidence.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).   In general, credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

With respect to the psychiatric diagnostic criteria, the 
Court in Cohen v. Brown, 10 Vet. App. 128 (1997), indicated 
that the VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  The Board acknowledges that where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In its decision, the Court took judicial 
notice of the effect of the shift in diagnostic criteria.  
The major effect is this: The criteria have change from an 
objective ("would evoke ... in almost anyone") standard in 
assessing whether a stressor is sufficient to trigger PTSD, 
to a subjective standard.  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 153 
(Nebeker, C.J., concurring).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement.  If a statement of the 
case is issued, a substantive appeal must be filed within one 
year from the date of the notice of the result of the initial 
determination or within sixty days, whichever is later.  A 
determination on a claim by an agency of original 
jurisdiction of which the claimant is properly notified is 
final if the appeal is not perfected by the filing of a 
timely notice of disagreement and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).  

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).


Analysis

Insofar as the veteran did not perfect a timely appeal, via 
submission of a substantive appeal, to the RO's February 1997 
rating decision, such decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1996, 2000).  
That decision found no new and material evidence had been 
presented to reopen the claim of entitlement to service 
connection for PTSD, in essence based on the rationale for 
prior denials, that no corroborated stressor was shown in the 
record to support a diagnosis of PTSD.

The veteran has since presented multiple statements that, to 
a certain extent, merely redescribe stressors that he had 
previously reported and that the RO determined were not 
supported by corroborating evidence.  Specifically, the 
veteran had previously asserted that he witnessed the deaths 
of two soldiers named [redacted] and [redacted].  However, he has 
now provided exact dates of the claimed deaths of [redacted] and 
[redacted].  ESG, now known as USASCRUR, determined in 
October 1994 that two soldiers named [redacted] were killed in 
January 1970.  While ESG did not address whether a soldier 
named [redacted] was killed, the veteran admitted in his 
December 1992 statement that [redacted] was not in his unit at 
the time of his death.  In short, the information regarding 
the dates of death is not cumulative or redundant, but 
rather, sheds further light on the question of the existence 
of a corroborated stressor.  Under Justus the credibility of 
evidence submitted to reopen a claim must be presumed.  
Therefore, this information, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim.  
Accordingly, the claim of entitlement to service connection 
for PTSD is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; to 
that extent only the appeal is granted.


REMAND

Inasmuch as the Board has found that the veteran's statement 
about the dates of the deaths of [redacted] and [redacted] 
adequate to reopen the claim, the claim must now be 
considered de novo.  As noted above, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines VA 
obligations with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(a)(1)-(3)).  Governing 
law now specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000)  (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

In this case the veteran has reported treatment at the 
Albuquerque Vet Center and from a Dr. Naimark.  These records 
need to be obtained.  The claims file also indicates the 
veteran has filed a claim under the Federal Employees' 
Compensation Act; no records associated therewith are in the 
claims file.  The veteran has also provided further 
information relevant to his claimed stressors, which need to 
be developed.  

In any case, because of the change in the law brought about 
by the Veterans Claims Assistance Act of 2000, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

In view of the above, the case must be remanded for the 
following:

1.  The veteran is advised he has the 
right to submit additional evidence and 
argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation for psychiatric problems since 
discharge from active service.  After 
obtaining appropriate authorization the 
RO should attempt to obtain any medical 
records that are not already in the 
claims file, specifically to include, but 
not limited to, any additional records 
from the Albuquerque, New Mexico, VA 
Medical Center; the Albuquerque Vet 
Center; and from Dr. Naimark.

3.  The RO should contact the veteran and 
ask him whether his claim under the 
Federal Employees' Compensation Act is 
related to a psychiatric disability.  If 
his claim was based such disability, the 
RO should take all appropriate action to 
include obtain any relevant medical 
records and decisions along with relevant 
employment records from the United States 
Postal Service.

4.  The veteran should be asked to 
provide any additional information 
possible regarding stressful events 
claimed to have caused PTSD.  In 
particular, the veteran should provide as 
much detailed information as possible 
regarding his duties with the 241st 
Transportation Unit; a detailed 
description of stressor events, including 
what he was doing and where he was 
located when each event occurred; the 
approximate date of each event; the names 
and ranks of any individuals who were 
injured or killed and the identity of the 
units to which they were attached; and 
the names of any other 
participants/witnesses.  The veteran 
should also be advised of the probative 
value of any lay statements from officers 
or enlisted personnel with whom he was 
stationed with at Qui Nhon who 
participated/witnessed or had knowledge 
of any of the alleged stressful events.  
He should also submit any photographs 
that purportedly show him serving as a 
helicopter crewmember.  The veteran is 
advised that this information is 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without details, such as names and dates, 
an adequate search for verifying 
information can not be conducted.

5.  The RO should then request the 
veteran's complete service personnel 
records from the National Personnel 
Records Center (NPRC) to include all 
records reflecting his duties while 
stationed at Qui Nhon.  Also included 
should be any letters of commendation, 
appreciation or the like for the relevant 
period; the any enlisted evaluation 
reports; any information regarding 
service as a member of a helicopter crew; 
any information regarding service as a 
perimeter guard at Qui Nhon; any 
information regarding his demotions in 
1970; and any information as to the basis 
of the award of the Vietnam Service Medal 
with three Bronze Service Stars.  The RO 
should also obtain any additional service 
medical records, specifically to include 
any 1970 hospitalization records.  If 
necessary, the RO should contact the U.S. 
Army Reserve Personnel Center, Awards 
Branch, and Total Army Personnel Agency, 
Awards Branch, to determine the basis of 
the award of the Vietnam Service Medal 
with three Bronze Service Stars.  If 
additional information is needed from the 
veteran, the RO should request that he 
provide it.  The RO must document all 
efforts to locate and retrieve the 
veteran's service medical and personnel 
records.

6.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

7.  After the above has been completed to 
the extent possible, the RO should send a 
copy of any additional details supplied 
by the veteran, a copy of this remand, 
the veteran's DD Form 214 and his service 
personnel records, and all other relevant 
documents pertaining to claimed stressors 
to the USASCRUR.  The USASCRUR should be 
requested to provide any information that 
might corroborate any of the veteran's 
alleged stressors while stationed at Qui 
Nhon, to include information from daily 
staff journals, operational reports-
lessons learned, combat operations after 
action reports, unit histories, and 
morning reports, and to provide any 
information on the deaths of soldiers 
named [redacted] and [redacted] on or around 
the dates alleged by the veteran.

8.  Following the above, the RO must make 
a specific determination with respect to 
whether the veteran "engaged in combat 
with the enemy."  If the RO determines 
that the veteran did not engage in combat 
with the enemy, it should determine which 
claimed stressors have been corroborated 
by the evidence.  All related credibility 
issues should be addressed.  The 
conclusions reached should be recorded.

9.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination by a board-certified 
psychiatrist who has not previously 
treated or evaluated him.  The claims 
file, including all additional evidence 
obtained and the RO's conclusions as to 
corroborated stressors, and copy of this 
remand, must be provided to the 
psychiatrist for review prior to 
examination, the receipt of which should 
be acknowledged in the examination 
report.  

The examiner is requested to identify all 
existing psychiatric diagnoses.  Any 
indicated testing, such as psychological 
testing with PTSD subscales, should be 
conducted, the interpreted report of 
which should be associated with the 
examination report.

The RO should instruct the examiner that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.

If a diagnosis of PTSD is made, the 
examiner should specify the stressor(s) 
to which such diagnosis is attributable.

A complete rationale for all opinions 
expressed must be provided.

10.  After the development requested 
above has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 



